Citation Nr: 0307105	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for carcinoma of the 
bladder due to Agent Orange Exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1968 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the RO 
which, in part, denied service connection for cancer of the 
bladder due to Agent Orange exposure.  In November 2002, a 
hearing was held at the RO before the undersigned member of 
the Board.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
became law.  The VCAA made several amendments to the law 
governing VA claims.  Among other things, this law redefined 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

Upon review of the evidentiary record, it is apparent that no 
action has been undertaken by the RO to comply with the 
mandates of the VCAA of 2000 since its enactment.  It thus 
would be potentially prejudicial to the veteran were the 
Board to adjudicate the veteran's appeal until all required 
notification under VCAA has been accomplished.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

At the personal hearing at the RO in November 2002, the 
veteran testified that the cancer resulting in the removal of 
the bladder was, in fact a "soft-tissue sarcoma"; 
specifically, leiomyosarcoma, and as such, would allow for 
service connection based on exposure to Agent Orange.   

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should refer the file to a VA 
oncologist at the Albany VAMC for review 
of the record.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The oncologist is requested to 
indicate whether the transitional cell 
carcinoma of the bladder, noted on the 
April 21, 2000 pathology report is 
considered a soft-tissue sarcoma.  The 
oncologist should review the tissue 
slides available at the medical center, 
if necessary.  Any opinion rendered by 
the oncologist should be supported by 
adequate reasons and bases.  

3.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the claim based on all 
the evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


